Exhibit 31(a) SECTION 302 CERTIFICATION I, Thomas X. Geisel, certify that: 1. I have reviewed this Annual Report on Form 10-K/A for the year ended December 31, 2009 of Sun Bancorp, Inc.; 2. Based on my knowledge, this report does not contain any untrue statement of a material fact or omit to state a material fact necessary to make the statements made, in light of the circumstances under which such statements were made, not misleading with respect to the period covered by this report; Date:April 30, 2010 /s/ Thomas X. Geisel Thomas X. Geisel President and Chief Executive Officer -33- Exhibit 31(b) SECTION 302 CERTIFICATION I, Robert B. Crowl, certify that: 1. I have reviewed this Annual Report on Form 10-K/A for the year ended December 31, 2009 of Sun Bancorp, Inc.; 2. Based on my knowledge, this report does not contain any untrue statement of a material fact or omit to state a material fact necessary to make the statements made, in light of the circumstances under which such statements were made, not misleading with respect to the period covered by this report; Date:April 30, 2010 /s/ Robert B. Crowl Robert B. Crowl Executive Vice President and Chief Financial Officer -34-
